


Exhibit 10.05

 

XCEL ENERGY SENIOR EXECUTIVE SEVERANCE AND
CHANGE-IN-CONTROL POLICY

 

(2009 AMENDMENT AND RESTATEMENT)

 

Introduction

 

The Xcel Energy Senior Executive Severance Policy expired August 18, 2003.
Effective as of such date, all rights and entitlements of participants under
such policy ceased.

 

ARTICLE I


ESTABLISHMENT OF POLICY


 

The Corporation hereby establishes, effective as of October 22, 2003, a
separation compensation policy known as the Xcel Energy Senior Executive
Severance and Change-in-Control Policy. The Policy is hereby amended and
restated to take into account changes since the October 22, 2003 effective date
including the First and Second Amendments, and the changes required by section
409A of the Internal Revenue Code.

 

ARTICLE II


DEFINITIONS


 

As used herein the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise.  (In
addition, certain terms used in Section 4.5 of this Policy are defined in
Section 4.5.)

 


(A)           ANNUAL SALARY.  THE PARTICIPANT’S REGULAR ANNUAL RATE OF BASE
SALARY PAYABLE BY THE PARTICIPANT’S EMPLOYER, INCLUDING BASE SALARY CONVERTED TO
OTHER BENEFITS UNDER A FLEXIBLE PAY ARRANGEMENT MAINTAINED BY THE CORPORATION OR
A SUBSIDIARY OR DEFERRED PURSUANT TO A WRITTEN PLAN OR AGREEMENT WITH THE
CORPORATION OR A SUBSIDIARY, BUT EXCLUDING OVERTIME PAY, ALLOWANCES, PREMIUM
PAY, COMPENSATION PAID OR PAYABLE UNDER ANY CORPORATION OR SUBSIDIARY LONG-TERM
OR SHORT-TERM INCENTIVE PLAN OR ANY SIMILAR PAYMENT.


 


(B)           BOARD.  THE BOARD OF DIRECTORS OF THE CORPORATION.


 


(C)           CHANGE-IN-CONTROL.  IS THE OCCURRENCE ON OR AFTER THE EFFECTIVE
DATE OF ANY OF THE EVENTS DESCRIBED IN SUBSECTIONS (I) THROUGH (IV), BELOW:


 

(I)            AN ACQUISITION BY AN INDIVIDUAL, ENTITY OR GROUP (WITHIN THE
MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED) (A “PERSON”) OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF
RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT) OF TWENTY PERCENT (20%) OR MORE
OF EITHER (1) THE THEN OUTSTANDING SHARES OF COMMON STOCK OF THE CORPORATION
(THE “OUTSTANDING CORPORATION COMMON STOCK”), OR (2) THE COMBINED VOTING POWER
OF THE THEN OUTSTANDING VOTING SECURITIES OF THE CORPORATION ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF

 

--------------------------------------------------------------------------------


 

DIRECTORS (THE “OUTSTANDING CORPORATION VOTING SECURITIES”); EXCLUDING, HOWEVER,
THE FOLLOWING: (A) ANY ACQUISITION DIRECTLY FROM THE CORPORATION, OTHER THAN AN
ACQUISITION BY VIRTUE OF THE EXERCISE OF A CONVERSION PRIVILEGE UNLESS THE
SECURITY BEING SO CONVERTED WAS ITSELF ACQUIRED DIRECTLY FROM THE CORPORATION,
(B) ANY ACQUISITION BY THE CORPORATION, (C) ANY ACQUISITION BY ANY EMPLOYEE
BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE CORPORATION OR
ANY CORPORATION CONTROLLED BY THE CORPORATION, OR (D) ANY ACQUISITION BY ANY
CORPORATION PURSUANT TO A TRANSACTION WHICH COMPLIES WITH CLAUSES (1), (2) AND
(3) OF SUBSECTION (III) OF THIS DEFINITION; OR

 

(II)           A CHANGE IN THE COMPOSITION OF THE BOARD SUCH THAT THE
INDIVIDUALS WHO, AS OF THE EFFECTIVE DATE, CONSTITUTE THE BOARD (THE “INCUMBENT
BOARD”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD;
PROVIDED, HOWEVER, THAT ANY INDIVIDUAL WHO BECOMES A MEMBER OF THE BOARD
SUBSEQUENT TO THE EFFECTIVE DATE WHOSE ELECTION, OR NOMINATION FOR ELECTION BY
THE CORPORATION’S SHAREHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF
THOSE INDIVIDUALS THEN COMPRISING THE INCUMBENT BOARD SHALL BE CONSIDERED AS
THOUGH SUCH INDIVIDUAL WERE A MEMBER OF THE INCUMBENT BOARD; BUT, PROVIDED
FURTHER, THAT ANY SUCH INDIVIDUAL WHOSE INITIAL ASSUMPTION OF OFFICE OCCURS AS A
RESULT OF EITHER AN ACTUAL OR THREATENED ELECTION CONTEST WITH RESPECT TO THE
ELECTION OR REMOVAL OF DIRECTORS OR OTHER ACTUAL OR THREATENED SOLICITATION OF
PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE BOARD SHALL NOT
BE SO CONSIDERED AS A MEMBER OF THE INCUMBENT BOARD; OR

 

(III)          THE APPROVAL BY THE SHAREHOLDERS OF THE CORPORATION OF A
REORGANIZATION, MERGER, CONSOLIDATION, SHARE EXCHANGE OR SALE OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE CORPORATION
(“CORPORATE TRANSACTION”) OR, IF CONSUMMATION OF SUCH CORPORATE TRANSACTION IS
SUBJECT, AT THE TIME OF SUCH APPROVAL BY SHAREHOLDERS, TO THE CONSENT OF ANY
GOVERNMENT OR GOVERNMENTAL AGENCY, THE OBTAINING OF SUCH CONSENT (EITHER
EXPLICITLY OR IMPLICITLY BY CONSUMMATION); EXCLUDING, HOWEVER, SUCH A CORPORATE
TRANSACTION PURSUANT TO WHICH (1) ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS
AND ENTITIES WHO ARE THE BENEFICIAL OWNERS, RESPECTIVELY, OF THE OUTSTANDING
CORPORATION COMMON STOCK AND OUTSTANDING CORPORATION VOTING SECURITIES
IMMEDIATELY PRIOR TO SUCH CORPORATE TRANSACTION WILL BENEFICIALLY OWN, DIRECTLY
OR INDIRECTLY, MORE THAN SIXTY PERCENT (60%) OF, RESPECTIVELY, THE OUTSTANDING
SHARES OF COMMON STOCK, AND THE COMBINED VOTING POWER OF THE THEN OUTSTANDING
VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS, AS
THE CASE MAY BE, OF THE CORPORATION RESULTING FROM SUCH CORPORATE TRANSACTION
(INCLUDING, WITHOUT LIMITATION, A CORPORATION WHICH AS A RESULT OF SUCH
TRANSACTION OWNS THE CORPORATION OR ALL OR SUBSTANTIALLY ALL OF THE
CORPORATION’S ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES) IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP, IMMEDIATELY PRIOR TO SUCH
CORPORATE TRANSACTION, OF THE OUTSTANDING CORPORATION COMMON

 

2

--------------------------------------------------------------------------------


 

STOCK AND OUTSTANDING CORPORATION VOTING SECURITIES, AS THE CASE MAY BE, (2) NO
PERSON (OTHER THAN THE CORPORATION, ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST)
OF THE CORPORATION OR SUCH CORPORATION RESULTING FROM SUCH CORPORATE
TRANSACTION) WILL BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, TWENTY PERCENT (20%)
OR MORE OF, RESPECTIVELY, THE OUTSTANDING SHARES OF COMMON STOCK OF THE
CORPORATION RESULTING FROM SUCH CORPORATE TRANSACTION OR THE COMBINED VOTING
POWER OF THE OUTSTANDING VOTING SECURITIES OF SUCH CORPORATION ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS EXCEPT TO THE EXTENT THAT SUCH OWNERSHIP
EXISTED PRIOR TO THE CORPORATE TRANSACTION AND (3) INDIVIDUALS WHO WERE MEMBERS
OF THE BOARD OF DIRECTORS OF THE INCUMBENT BOARD WILL CONSTITUTE AT LEAST A
MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE CORPORATION RESULTING
FROM SUCH CORPORATE TRANSACTION; OR

 

(IV)          THE APPROVAL BY THE SHAREHOLDERS OF THE CORPORATION OF A COMPLETE
LIQUIDATION OR DISSOLUTION OF THE CORPORATION.

 


(D)           CHANGE-IN-CONTROL MULTIPLE.  FOR EACH PARTICIPANT THE NUMBER SET
FORTH OPPOSITE THE PARTICIPANT’S NAME IN THE COLUMN TITLED CHANGE-IN-CONTROL
MULTIPLE ON THE SCHEDULE I HERETO.


 


(E)           CODE.  THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM TIME TO
TIME.


 


(F)            COMMITTEE.  THE GOVERNANCE, COMPENSATION AND NOMINATING COMMITTEE
OF THE BOARD OR ANY SUCCESSOR TO SUCH COMMITTEE.


 


(G)           CORPORATION.  XCEL ENERGY INC. AND ANY SUCCESSOR THERETO.


 


(H)           DATE OF TERMINATION.  THE DATE ON WHICH A PARTICIPANT CEASES TO BE
AN EMPLOYEE AND HAS A “SEPARATION FROM SERVICE” AS DEFINED IN SECTION 409A OF
THE CODE.


 


(I)            EFFECTIVE DATE.  THE EFFECTIVE DATE OF THIS AMENDED AND RESTATED
POLICY, OR JANUARY 1, 2009.


 


(J)            EMPLOYEE.  ANY FULL-TIME, REGULAR-BENEFIT, NON-BARGAINING
EMPLOYEE OF AN EMPLOYER.  THE TERM SHALL EXCLUDE ALL INDIVIDUALS EMPLOYED AS
INDEPENDENT CONTRACTORS, TEMPORARY EMPLOYEES, OTHER BENEFIT EMPLOYEES,
NON-BENEFIT EMPLOYEES OR LEASED EMPLOYEES, EVEN IF IT IS SUBSEQUENTLY DETERMINED
THAT SUCH CLASSIFICATION IS INCORRECT.


 

(k)           Employer.  The Corporation or a Subsidiary, which has adopted the
Policy pursuant to Article V hereof.  Notwithstanding the provisions of
Article V, however, if an Employee is transferred to a Subsidiary that is not
otherwise an Employer, such Subsidiary shall be deemed, effective as of the
effective time of such transfer, an Employer with respect to the Participant for
all purposes of this Policy even though it has not otherwise adopted the Policy
pursuant to Article V.

 

(l)            Good Reason.       Any one or more of the following conditions
arising without the consent of the Participant as a result of any action or
inaction by the Employer or any of its

 

3

--------------------------------------------------------------------------------


 

affiliates: (i) a material diminution of the Participant’s base compensation, or
(ii) a material diminution in the Participant’s authority, duties or
responsibilities.

 


(M)          PARTICIPANT.  AN EMPLOYEE WHO IS DESIGNATED AS SUCH PURSUANT TO
SECTION 3.1.


 


(N)           POLICY.  THE XCEL ENERGY SENIOR EXECUTIVE SEVERANCE AND
CHANGE-IN-CONTROL POLICY, AS IT MAY, FROM TIME TO TIME, BE AMENDED.


 


(O)           RELEASE AGREEMENT.  AN AGREEMENT SUBSTANTIALLY IN THE FORM SET
FORTH IN EXHIBIT A TO THIS POLICY, WITH SUCH AMENDMENTS AS THE COMMITTEE MAY
DETERMINE TO BE NECESSARY IN ORDER FOR SUCH AGREEMENT TO CONSTITUTE A VALID
RELEASE BY THE PARTICIPANT IN QUESTION OF ALL CLAIMS DESCRIBED THEREIN.


 


(P)           SEPARATION BENEFITS.  THE PAYMENTS AND BENEFITS DESCRIBED IN
SECTION 4.3 OR SECTION 4.4, WHICHEVER APPLIES, THAT ARE PROVIDED TO QUALIFYING
PARTICIPANTS UNDER THE POLICY.


 


(Q)           SEPARATION PERIOD.  THE PERIOD BEGINNING ON A PARTICIPANT’S DATE
OF TERMINATION AND ENDING UPON EXPIRATION OF THE NUMBER OF CONSECUTIVE 12-MONTH
PERIODS COMPUTED WITH REFERENCE TO SUCH DATE OF TERMINATION AND ANNIVERSARIES
THEREOF THAT ARE EQUAL TO THE PARTICIPANT’S SEVERANCE MULTIPLE.


 


(R)            SEVERANCE MULTIPLE. FOR EACH PARTICIPANT THE NUMBER SET FORTH
OPPOSITE THE PARTICIPANT’S NAME IN THE COLUMN TITLED SEVERANCE MULTIPLE ON THE
SCHEDULE I HERETO.


 


(S)           SUBSIDIARY.  ANY CORPORATION OR OTHER ENTITY IN WHICH THE
CORPORATION, DIRECTLY OR INDIRECTLY, HOLDS A MAJORITY OF THE VOTING POWER OF
SUCH CORPORATION’S OR ENTITY’S OUTSTANDING SHARES OF CAPITAL STOCK OR OWNERSHIP
INTERESTS. AN “AFFILIATE” FOR PURPOSES OF THIS POLICY MEANS WITH RESPECT TO THE
CORPORATION OR ANY OTHER ENTITY, AN ENTITY THAT DIRECTLY, OR INDIRECTLY THROUGH
ONE OR MORE INTERMEDIARIES, CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON
CONTROL WITH, THE CORPORATION OR SUCH OTHER ENTITY.


 


(T)            TARGET ANNUAL INCENTIVE.  THE ANNUAL INCENTIVE AWARD UNDER THE
XCEL ENERGY INC. EXECUTIVE ANNUAL INCENTIVE AWARD PLAN OR SUCCESSOR THERETO THAT
THE PARTICIPANT WOULD HAVE EARNED FOR THE YEAR IN WHICH HIS OR HER DATE OF
TERMINATION OCCURS, IF THE TARGET GOALS FOR SUCH YEAR HAD BEEN ACHIEVED.


 

ARTICLE III


ELIGIBILITY


 


3.1                                PARTICIPATION.  EACH OF THE EMPLOYEES NAMED
ON SCHEDULE I HERETO SHALL BE A PARTICIPANT IN THE POLICY AS OF THE EFFECTIVE
DATE.  SCHEDULE I MAY BE AMENDED BY THE BOARD OR BY THE COMMITTEE FROM TIME TO
TIME TO ADD EMPLOYEES AS PARTICIPANTS.


 


3.2                                DURATION OF PARTICIPATION.  A PARTICIPANT
SHALL ONLY CEASE TO BE A PARTICIPANT IN THE POLICY AS A RESULT OF AN AMENDMENT
OR TERMINATION OF THE POLICY COMPLYING WITH ARTICLE VII OF THE POLICY, OR WHEN
HE OR SHE CEASES TO BE AN EMPLOYEE, UNLESS, AT THE TIME HE OR SHE CEASES TO BE
AN EMPLOYEE, SUCH PARTICIPANT IS ENTITLED TO PAYMENT OF SEPARATION BENEFITS AS
PROVIDED IN THE

 

4

--------------------------------------------------------------------------------


 


POLICY OR THERE HAS BEEN AN EVENT OR OCCURRENCE DESCRIBED IN
SECTION 4.2(B) WHICH WOULD ENABLE THE PARTICIPANT TO TERMINATE EMPLOYMENT AND
RECEIVE SEPARATION BENEFITS.  A PARTICIPANT ENTITLED TO PAYMENT OF SEPARATION
BENEFITS OR ANY OTHER AMOUNTS UNDER THE POLICY SHALL REMAIN A PARTICIPANT IN THE
POLICY UNTIL THE FULL AMOUNT OF THE SEPARATION BENEFITS AND ANY OTHER AMOUNTS
PAYABLE UNDER THE POLICY HAVE BEEN PAID TO THE PARTICIPANT.


 

ARTICLE IV


SEPARATION BENEFITS


 


4.1                                RIGHT TO SEPARATION BENEFIT.  A PARTICIPANT
SHALL BE ENTITLED TO RECEIVE SEPARATION BENEFITS IN ACCORDANCE WITH SECTION 4.3
OR SECTION 4.4, WHICHEVER APPLIES, IF THE PARTICIPANT’S DATE OF TERMINATION
OCCURS IN THE CIRCUMSTANCES SET FORTH IN SECTION 4.2(A) OR SECTION 4.2(B).


 


4.2                                TERMINATION OF EMPLOYMENT.


 


(A)           OTHER THAN CHANGE-IN-CONTROL.  EXCEPT AS SET FORTH IN SUBSECTION
(C) BELOW, A PARTICIPANT SHALL BE ENTITLED TO SEPARATION BENEFITS IF, AT ANY
TIME, OTHER THAN DURING THE PERIOD BEGINNING ON THE EFFECTIVE DATE OF THE
OCCURRENCE OF A CHANGE-IN-CONTROL AND ENDING ON THE DAY BEFORE THE SECOND
ANNIVERSARY THEREOF, THE PARTICIPANT’S DATE OF TERMINATION OCCURS BECAUSE THE
PARTICIPANT CEASES TO BE AN EMPLOYEE BY ACTION OF THE EMPLOYER OR ANY OF ITS
AFFILIATES (EXCLUDING ANY TRANSFER TO ANOTHER EMPLOYER OR A SUBSIDIARY);


 


(B)           CHANGE-IN-CONTROL.  EXCEPT AS SET FORTH IN SUBSECTION (C) BELOW, A
PARTICIPANT SHALL BE ENTITLED TO SEPARATION BENEFITS IF AT ANY TIME BEGINNING ON
THE EFFECTIVE DATE OF THE OCCURRENCE OF A CHANGE IN CONTROL AND ENDING ON THE
DAY BEFORE THE SECOND ANNIVERSARY THEREOF, IF THE PARTICIPANT’S DATE OF
TERMINATION OCCURS IN THE FOLLOWING CIRCUMSTANCES:


 

(I)            THE PARTICIPANT CEASES TO BE AN EMPLOYEE BY ACTION OF THE
EMPLOYER OR ANY OF ITS AFFILIATES (EXCLUDING ANY TRANSFER TO ANOTHER EMPLOYER OR
A SUBSIDIARY); OR

 

(II)           A GOOD REASON ARISES AND THE PARTICIPANT VOLUNTARILY TERMINATES
WITHIN 130 DAYS AFTER THE OCCURRENCE OF SUCH GOOD REASON;

 

With respect to a termination by the Participant pursuant to clause (ii) of this
Section 4.2(b), such termination shall be effective for purposes of this
Section 4.2(b), if and only if the Participant has given written notice to his
or her Employer of his or her intent to terminate for Good Reason  (stating the
condition(s) relied upon for such Good Reason) within 90 days of initial
existence of the condition(s) which constitute Good Reason, and the Employer or
an affiliate of the Employer, as the case may be, has failed to remedy such
condition(s) specified in such notice which constitute Good Reason  within the
30 day period following receipt of such notice.

 


(C)           TERMINATIONS WHICH DO NOT GIVE RISE TO SEPARATION BENEFITS UNDER
THIS POLICY.  IF A PARTICIPANT CEASES TO BE AN EMPLOYEE AND INCURS A DATE OF
TERMINATION BECAUSE THE PARTICIPANT’S EMPLOYMENT IS TERMINATED FOR CAUSE, OR BY
DEATH, DISABILITY, OR RETIREMENT, OR DUE TO A QUALIFIED SALE OF BUSINESS (AS
THOSE TERMS ARE DEFINED BELOW), OR VOLUNTARILY BY THE PARTICIPANT UNLESS, IF A
CHANGE-IN-CONTROL HAS OCCURRED, THE TERMINATION MEETS THE REQUIREMENTS OF

 

5

--------------------------------------------------------------------------------


 


SUBSECTION  (B)(II) OF THIS SECTION 4.2, THE PARTICIPANT SHALL NOT BE ENTITLED
TO SEPARATION BENEFITS UNDER THE POLICY.


 

(I)            A TERMINATION BY DISABILITY SHALL HAVE OCCURRED WHERE A
PARTICIPANT IS TERMINATED BECAUSE OF AN ILLNESS OR INJURY AND THE PARTICIPANT
HAS BECOME ELIGIBLE TO RECEIVE LONG-TERM DISABILITY BENEFITS UNDER THE
CORPORATION’S OR A SUBSIDIARY’S LONG-TERM DISABILITY PLAN, AS IT EXISTS AT THE
TIME OF TERMINATION OF EMPLOYMENT.

 

(II)           A TERMINATION BY RETIREMENT SHALL HAVE OCCURRED WHERE A
PARTICIPANT’S TERMINATION IS DUE TO HIS VOLUNTARY LATE, NORMAL OR EARLY
RETIREMENT UNDER A DEFINED BENEFIT PENSION PLAN SPONSORED BY HIS EMPLOYER OR ITS
AFFILIATES, AS “LATE”, “NORMAL” OR “EARLY” RETIREMENT MAY BE DEFINED IN SUCH
PLAN.

 

(III)          A TERMINATION FOR CAUSE SHALL HAVE OCCURRED WHERE A PARTICIPANT
IS TERMINATED BECAUSE OF:

 

(A)          THE WILLFUL AND CONTINUED FAILURE OF THE PARTICIPANT TO PERFORM
SUBSTANTIALLY THE PARTICIPANT’S DUTIES WITH THE CORPORATION OR ONE OF ITS
SUBSIDIARIES (OTHER THAN ANY SUCH FAILURE RESULTING FROM INCAPACITY DUE TO
PHYSICAL OR MENTAL ILLNESS), AFTER A WRITTEN DEMAND FOR SUBSTANTIAL PERFORMANCE
IS DELIVERED TO THE PARTICIPANT BY THE BOARD WHICH SPECIFICALLY IDENTIFIES THE
MANNER IN WHICH THE BOARD BELIEVES THAT THE PARTICIPANT HAS NOT SUBSTANTIALLY
PERFORMED THE PARTICIPANT’S DUTIES, OR

 

(B)           THE WILLFUL ENGAGING BY THE PARTICIPANT IN ILLEGAL CONDUCT OR
GROSS MISCONDUCT WHICH IS MATERIALLY AND DEMONSTRABLY INJURIOUS TO THE
CORPORATION, SUBSIDIARIES OR ONE OF ITS AFFILIATES.

 

For purposes of this provision, no act or failure to act, on the part of the
Participant, shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Corporation,
Subsidiaries or its affiliates, as the case may be.  Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board,
or upon the advice of counsel for the Corporation, shall be conclusively
presumed to be done, or omitted to be done, by the Participant in good faith and
in the best interests of the Corporation, Subsidiaries or its affiliates.

 

(IV)          A TERMINATION DUE TO A QUALIFIED SALE OF BUSINESS SHALL HAVE
OCCURRED WHERE AN EMPLOYER OR AN AFFILIATE OF AN EMPLOYER HAS SOLD, DISTRIBUTED
OR OTHERWISE DISPOSED OF THE SUBSIDIARY, BRANCH OR OTHER BUSINESS UNIT IN WHICH
THE PARTICIPANT WAS EMPLOYED IMMEDIATELY BEFORE SUCH SALE, DISTRIBUTION OR
DISPOSITION AND THE PARTICIPANT HAS BEEN OFFERED EMPLOYMENT WITH THE PURCHASER
OF SUCH SUBSIDIARY, BRANCH OR OTHER BUSINESS UNIT OR THE CORPORATION OR OTHER
ENTITY WHICH IS THE OWNER THEREOF ON SUBSTANTIALLY THE SAME TERMS AND CONDITIONS
UNDER

 

6

--------------------------------------------------------------------------------

 

WHICH HE OR SHE WORKED FOR THE EMPLOYER OR SUBSIDIARY (INCLUDING, WITHOUT
LIMITATION, DUTIES AND RESPONSIBILITIES, AND THE AGGREGATE OF THE PARTICIPANT’S
BASE SALARY AND PROGRAM OF BENEFITS).  SUCH TERMS AND CONDITIONS SHALL INCLUDE,
WITHOUT LIMITATION, A LEGALLY BINDING AGREEMENT OR PLAN COVERING SUCH
PARTICIPANT, PROVIDING THAT UPON A TERMINATION OF EMPLOYMENT WITH THE
SUBSIDIARY, BRANCH OR BUSINESS UNIT (OR THE CORPORATION OR OTHER ENTITY WHICH IS
THE OWNER THEREOF) OR ANY SUCCESSOR THERETO OF THE KIND DESCRIBED IN ARTICLE VI
OF THIS POLICY, THAT WOULD HAVE ENTITLED THE PARTICIPANT TO SEPARATION BENEFITS
BY REASON OF SECTION 4.2(A) OF THIS POLICY HAD THE PARTICIPANT STILL BEEN A
PARTICIPANT HEREIN, AT ANY TIME BEFORE THE THIRD ANNIVERSARY OF THE DATE OF THE
SALE, DISTRIBUTION OR DISPOSITION, THE PARTICIPANT’S EMPLOYER OR ANY SUCCESSOR
WILL PAY TO SUCH FORMER PARTICIPANT AN AMOUNT EQUAL TO THE SEPARATION BENEFITS
UNDER SECTION 4.3 OF THIS POLICY THAT SUCH FORMER PARTICIPANT WOULD HAVE
RECEIVED UNDER THE POLICY HAD HE OR SHE BEEN A PARTICIPANT AT THE TIME OF SUCH
TERMINATION AND BEEN ENTITLED TO SEPARATION BENEFITS THEREUNDER.  FOR PURPOSES
OF THIS SUBSECTION, THE NEW EMPLOYER PLAN OR AGREEMENT MUST TREAT SERVICE WITH
ANY EMPLOYER (IRRESPECTIVE OF WHETHER THE EMPLOYER WAS AN AFFILIATE OF THE
CORPORATION OR THE EMPLOYEE WAS A PARTICIPANT AT THE TIME OF SUCH SERVICE) AND
THE NEW EMPLOYER AS CONTINUOUS SERVICE FOR PURPOSES OF CALCULATING SEPARATION
BENEFITS.

 


4.3                                SEPARATION BENEFITS (NON CHANGE-IN-CONTROL).


 


(A)                                 IF A PARTICIPANT’S CEASES TO BE AN EMPLOYEE
IN CIRCUMSTANCES ENTITLING HIM TO SEPARATION BENEFITS AS PROVIDED IN
SECTION 4.2(A), AND THE PARTICIPANT EXECUTES WITHIN 45 DAYS AFTER THE
PARTICIPANT’S DATE OF TERMINATION AND DOES NOT REVOKE A RELEASE AGREEMENT, THE
PARTICIPANT’S EMPLOYER SHALL PAY SUCH PARTICIPANT, WITHIN FIFTEEN DAYS OF THE
DATE OF TERMINATION, OR IF LATER, UPON THE DATE SUCH RELEASE AGREEMENT BECOMES
IRREVOCABLE, A CASH LUMP SUM AS SET FORTH IN SUBSECTION (B) BELOW AND THE
CONTINUED BENEFITS SET FORTH IN SUBSECTION (C) OF SECTION 4.3, BELOW, SUBJECT TO
SECTION 4.6 BELOW.


 


(B)                                THE CASH LUMP SUM REFERRED TO IN
SECTION 4.3(A) SHALL EQUAL THE AGGREGATE OF THE FOLLOWING AMOUNTS:


 

(I)            THE SUM OF (1) THE PARTICIPANT’S ANNUAL SALARY THROUGH THE DATE
OF TERMINATION TO THE EXTENT NOT THERETOFORE PAID, (2) THE PRODUCT OF (X) THE
TARGET ANNUAL INCENTIVE AND (Y) A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER
OF DAYS IN SUCH YEAR THROUGH THE DATE OF TERMINATION, AND THE DENOMINATOR OF
WHICH IS 365, AND (3) ANY ACCRUED VACATION PAY, IN EACH CASE TO THE EXTENT NOT
THERETOFORE PAID AND IN FULL SATISFACTION OF THE RIGHTS OF THE PARTICIPANT
THERETO;

 

(II)           AN AMOUNT EQUAL TO THE PRODUCT OF (1) THE PARTICIPANT’S SEVERANCE
MULTIPLE AND (2) THE SUM OF (X) THE PARTICIPANT’S ANNUAL SALARY AS IN EFFECT
IMMEDIATELY PRIOR TO HIS OR HER DATE OF TERMINATION, AND (Y) THE TARGET ANNUAL
INCENTIVE;

 

(III)          AN AMOUNT EQUAL TO (A) MINUS (B), WHERE (A) IS THE ACCRUED
PENSION BENEFIT UNDER THE QUALIFIED AND NON-QUALIFIED PENSION PLANS SPONSORED BY

 

7

--------------------------------------------------------------------------------


 

THE EMPLOYER IN WHICH THE PARTICIPANT PARTICIPATES, WITH THE ADDITION OF
CREDITED SERVICE DURING THE SEPARATION PERIOD, AND (B) IS THE ACCRUED PENSION
BENEFIT UNDER THE QUALIFIED AND NON-QUALIFIED PENSION PLANS SPONSORED BY THE
EMPLOYER IN WHICH THE PARTICIPANT PARTICIPATES AS OF THE DATE OF TERMINATION;
AND

 

(IV)          THE SUM OF THE ADDITIONAL CONTRIBUTIONS (OTHER THAN PRE-TAX SALARY
DEFERRAL CONTRIBUTIONS BY THE PARTICIPANT) THAT WOULD HAVE BEEN MADE OR CREDITED
BY THE EMPLOYERS TO THE PARTICIPANT’S ACCOUNTS, WHETHER OR NOT THE PARTICIPANT
WAS VESTED THEREIN, UNDER EACH QUALIFIED DEFINED CONTRIBUTION PLAN AND
NON-QUALIFIED SUPPLEMENTAL EXECUTIVE SAVINGS PLAN, IF ANY, THAT COVERED THE
PARTICIPANT ON THE DAY IMMEDIATELY PROCEEDING THE DATE OF TERMINATION DETERMINED
BY ASSUMING THAT:

 

(A)          THE PARTICIPANT’S EMPLOYMENT HAD CONTINUED FOR THE SEPARATION
PERIOD AND THE PARTICIPANT CONTINUED AS AN ACTIVE PARTICIPANT IN SUCH PLANS;

 

(B)           THE PARTICIPANT’S RATE OF COMPENSATION BEING RECOGNIZED BY EACH
PLAN IMMEDIATELY PRIOR TO THE DATE OF TERMINATION HAD CONTINUED IN EFFECT DURING
THE SEPARATION PERIOD;

 

(C)           IN THE CASE OF MATCHING CONTRIBUTIONS, THE PARTICIPANT’S RATE OF
PRE-TAX SALARY DEFERRAL CONTRIBUTIONS IN EFFECT ON THE DAY IMMEDIATELY PRIOR TO
THE DATE OF TERMINATION HAD REMAINED IN EFFECT THROUGHOUT THE SEPARATION PERIOD;
AND

 

(D)          IN THE CASE OF DISCRETIONARY CONTRIBUTIONS BY THE EMPLOYERS, THE
EMPLOYERS CONTINUED TO MAKE SUCH CONTRIBUTIONS DURING THE SEPARATION PERIOD AT
THE RATE THAT APPLIED TO THE MOST RECENT PLAN YEAR THAT ENDED PRIOR TO THE DATE
OF TERMINATION.

 

(v)           the sum of the Executive’s “flexible perquisite allowance” through
the Separation Period

 


(C)                                 THE CONTINUED BENEFITS REFERRED TO ABOVE
SHALL BE AS FOLLOWS:


 

(I)            DURING THE SEPARATION PERIOD, THE PARTICIPANT AND HIS FAMILY
SHALL BE PROVIDED WITH MEDICAL, DENTAL AND LIFE INSURANCE BENEFITS AS IF THE
PARTICIPANT’S EMPLOYMENT AS AN EMPLOYEE HAD NOT TERMINATED; PROVIDED, HOWEVER,
THAT IF THE PARTICIPANT BECOMES REEMPLOYED WITH ANOTHER EMPLOYER AND IS ELIGIBLE
TO RECEIVE SUCH MEDICAL OR OTHER WELFARE BENEFITS UNDER ANOTHER
EMPLOYER-PROVIDED PLAN, THE MEDICAL AND OTHER WELFARE BENEFITS DESCRIBED HEREIN
SHALL BE SECONDARY TO THOSE PROVIDED UNDER SUCH OTHER PLAN DURING SUCH
APPLICABLE PERIOD OF ELIGIBILITY, AND PROVIDED FURTHER, THAT WITH RESPECT TO ANY
SUCH BENEFITS PROVIDING FOR THE REIMBURSEMENT OF MEDICAL EXPENSES REFERRED TO IN
SECTION 105(B) OF THE CODE UNDER A SELF-INSURED MEDICAL REIMBURSEMENT PLAN
(WITHIN THE MEANING OF CODE SECTION 105(H)), INCLUDING, WITHOUT LIMITATION,
MEDICAL OR DENTAL BENEFITS, THAT ARE INCURRED FOLLOWING THE PERIOD THE
PARTICIPANT WOULD BE ENTITLED (OR WOULD, BUT FOR

 

8

--------------------------------------------------------------------------------


 

THIS SECTION 4.3(C)(I), BE ENTITLED) TO CONTINUATION COVERAGE UNDER SUCH PLAN
UNDER CODE SECTION 4980B (COBRA) IF THE PARTICIPANT HAD ELECTED SUCH COVERAGE
AND PAID THE APPLICABLE PREMIUMS, THE REIMBURSEMENT OF AN ELIGIBLE MEDICAL
EXPENSE MUST BE MADE ON OR BEFORE THE LAST DAY OF THE CALENDAR YEAR FOLLOWING
THE CALENDAR YEAR IN WHICH THE EXPENSE WAS INCURRED AND THE AMOUNT OF SUCH
EXPENSES ELIGIBLE FOR REIMBURSEMENT IN ONE YEAR MAY NOT AFFECT THE AMOUNT OF
EXPENSES ELIGIBLE FOR PAYMENT, OR IN-KIND BENEFITS TO BE PROVIDED, IN ANY OTHER
TAXABLE YEAR EXCEPT AS OTHERWISE PROVIDED IN SECTION 409A OF THE CODE AND THE
REGULATIONS THEREUNDER.; AND FOR PURPOSES OF DETERMINING ELIGIBILITY (BUT NOT
THE TIME OF COMMENCEMENT OF BENEFITS) OF THE PARTICIPANT FOR RETIREE MEDICAL,
DENTAL AND LIFE INSURANCE BENEFITS UNDER THE CORPORATION’S OR ITS SUBSIDIARIES’
PLANS, PRACTICES, PROGRAMS AND POLICIES, THE PARTICIPANT SHALL BE CONSIDERED TO
HAVE REMAINED EMPLOYED DURING THE SEPARATION PERIOD AND TO HAVE RETIRED ON THE
LAST DAY OF SUCH PERIOD;

 

(II)           THE EMPLOYER SHALL, AT ITS SOLE EXPENSE AS INCURRED, PROVIDE THE
PARTICIPANT WITH OUTPLACEMENT SERVICES THE SCOPE AND PROVIDER OF WHICH SHALL BE
SELECTED BY THE PARTICIPANT IN HIS OR HER SOLE DISCRETION (BUT AT A COST TO THE
EMPLOYER OF NOT MORE THAN $30,000), PROVIDED THAT, SUCH SERVICES MUST BE
PROVIDED AND THE EXPENSES THEREFORE INCURRED PRIOR TO THE END OF THE SECOND
CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH THE DATE OF TERMINATION
OCCURS, AND PROVIDED FURTHER, THAT THE EMPLOYER SHALL PAY ALL REIMBURSEMENTS FOR
SUCH EXPENSES SO INCURRED NOT LATER THAN THE END OF THE THIRD CALENDAR YEAR
FOLLOWING THE CALENDAR YEAR IN WHICH THE DATE OF TERMINATION OCCURS;

 

To the extent any benefits described in this Section 4.3(c) cannot be provided
pursuant to the appropriate plan or program maintained for Employees, the
Employer shall provide such benefits outside such plan or program at no
additional cost (including without limitation tax cost) to the Participant,
provided however, that any tax gross-up provided shall be paid to the
Participant no later than the end of the calendar year next following the
calendar year in which the Participant incurs the related tax, but in no event
shall it be paid prior to the first day of the seventh month following the Date
of Termination.  Notwithstanding the foregoing, if a group insurance carrier
refuses to provide the coverage described in this Section 4.3(c) under its
contract issued to the Corporation or a Subsidiary, as the case may be, or if
the Corporation reasonably determines that the coverage required under this
Section 4.3(c) would cause a welfare plan sponsored by the Corporation or a
Subsidiary to violate any provision of the Code prohibiting discrimination in
favor of highly compensated employees or key employees, the Employer will use
its best efforts to obtain for the Participant an individual insurance policy
providing comparable coverage.  However, if the Corporation determines in good
faith that comparable coverage cannot be obtained for less than two times the
premium or premium equivalent for such coverage under the applicable Corporation
or Subsidiary welfare plan or plans, the Employer’s sole obligation under this
Section 4.3(c) with respect to that coverage will be limited to paying the
Participant a monthly amount equal to two times the monthly premium or premium
equivalent for that coverage under the applicable Corporation or Subsidiary’s
plans, provided however, that that any amount otherwise payable during the first
six months following a Date of Termination shall be paid as of the first day of
the seventh month following the Date of Termination.

 

9

--------------------------------------------------------------------------------


 


4.4           SEPARATION BENEFITS (CHANGE-IN-CONTROL).  IF A PARTICIPANT’S
CEASES TO BE AN EMPLOYEE IN CIRCUMSTANCES ENTITLING HIM OR HER TO SEPARATION
BENEFITS AS PROVIDED IN SECTION 4.2(B), AND THE PARTICIPANT EXECUTES WITHIN 45
DAYS AFTER THE PARTICIPANT’S DATE OF TERMINATION AND DOES NOT REVOKE A RELEASE
AGREEMENT, THE PARTICIPANT’S EMPLOYER SHALL PAY SUCH PARTICIPANT, WITHIN FIFTEEN
DAYS OF THE DATE OF TERMINATION, OR IF LATER, UPON THE DATE SUCH RELEASE
AGREEMENT BECOMES IRREVOCABLE, A CASH LUMP SUM AS SET FORTH IN SUBSECTIONS
(B)(I) THROUGH (B)(IV) OF SECTION 4.3 ABOVE, TOGETHER WITH CONTINUED BENEFITS AS
SET FORTH IN SECTION 4.3(C) ABOVE (SUBJECT TO SECTION 4.6 BELOW), PROVIDED
HOWEVER, THAT A PARTICIPANT’S CHANGE IN CONTROL MULTIPLE SHALL BE SUBSTITUTED
FOR HIS SEVERANCE MULTIPLE IN APPLYING THE PROVISIONS OF SAID SUBSECTIONS
(INCLUDING IN DETERMINING THE LENGTH OF THE SEPARATION PERIOD AS USED THEREIN). 
FOR PURPOSES OF DETERMINING THE CASH LUMP SUM AND CONTINUED BENEFITS SET FORTH
IN SUBSECTION (B) AND (C) OF SECTION 4.3, IF ON OR AFTER THE OCCURRENCE OF A
CHANGE-IN-CONTROL A REDUCTION OF THE PARTICIPANT’S ANNUAL SALARY OR BENEFITS HAS
OCCURRED WHICH WOULD ENTITLE THE PARTICIPANT TO TERMINATE EMPLOYMENT AND RECEIVE
SEPARATION BENEFITS UNDER THIS SECTION 4.4, SUCH REDUCTION SHALL BE IGNORED.


 

4.4A       Other Benefits Payable.  The cash lump sum and continuing benefits
described in Sections 4.3 or 4.4 above shall be payable in addition to, and not
in lieu of, all other accrued, vested and earned but deferred compensation,
rights, options or other benefits which may be owed to a Participant upon or
following termination, including but not limited to accrued vacation or sick
pay, amounts or benefits payable under any bonus or other compensation plans,
stock option plan, stock ownership plan, stock purchase plan, life insurance
plan, health plan, disability plan or similar or successor plan, except to the
extent paid as provided in Section 4.3(b)(i) or Section 4.4 (by incorporation of
Section 4.3(b)(i)) above or as provided in Section 4.6 below.

 


4.5           CERTAIN ADDITIONAL PAYMENTS OR REDUCTIONS IN PAYMENTS. ELIGIBILITY
FOR THE GROSS-UP PAYMENT IN SECTION 4.5(A) BELOW IS LIMITED TO THOSE
PARTICIPANTS WHO HAVE BEEN DESIGNATED AS “TIER I PARTICIPANTS” LISTED ON
SCHEDULE I HEREIN.  PARTICIPANTS DESIGNATED AS “TIER II PARTICIPANTS” SHALL BE
ENTITLED TO RECEIVE THE FULL PAYMENT OF SUCH SEPARATION PAYMENTS IF THE
PARACHUTE VALUE OF ALL PAYMENTS TO WHICH THEY ARE ENTITLED EXCEEDS 110% OF THE
SAFE HARBOR AMOUNT, BUT WILL NOT RECEIVE A GROSS-UP PAYMENT DESCRIBED BELOW.
THOSE TIER II PARTICIPANTS ENTITLED TO RECEIVE PAYMENTS THE PARACHUTE VALUE OF
WHICH EXCEEDS THE SAFE HARBOR AMOUNT, BUT IS EQUAL TO OR LESS THAN 110% OF THE
SAFE HARBOR AMOUNT, SHALL HAVE THEIR SEPARATION PAYMENTS REDUCED (BUT NOT BELOW
ZERO) SO THAT THE PARACHUTE VALUE OF ALL PAYMENTS TO WHICH THEY ARE ENTITLED
EQUALS THE SAFE HARBOR AMOUNT; PROVIDED, HOWEVER, THAT THE REDUCTION SHALL BE
MADE IN SUCH A MANNER AS TO MAXIMIZE THE VALUE OF PAYMENTS ACTUALLY MADE TO THE
PARTICIPANT.


 


(A)                                 GROSS-UP OR REDUCTION.


 

(I)            IN THE EVENT IT SHALL BE DETERMINED THAT ANY PAYMENT WOULD BE
SUBJECT TO THE EXCISE TAX, THEN EXCEPT TO THE EXTENT PROVIDED BELOW IN THIS
SECTION 4.5(A), THE PARTICIPANT SHALL BE ENTITLED TO RECEIVE AN ADDITIONAL
PAYMENT (A “GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT AFTER PAYMENT BY THE
PARTICIPANT OF ALL TAXES (INCLUDING ANY INTEREST OR PENALTIES IMPOSED WITH
RESPECT TO SUCH TAXES), INCLUDING, WITHOUT LIMITATION, ANY INCOME TAXES (AND ANY
INTEREST AND PENALTIES IMPOSED WITH RESPECT THERETO) AND EXCISE TAX IMPOSED UPON
THE GROSS-UP PAYMENT, THE

 

10

--------------------------------------------------------------------------------


 

PARTICIPANT RETAINS AN AMOUNT OF THE GROSS-UP PAYMENT EQUAL TO THE EXCISE TAX
IMPOSED UPON THE PAYMENTS.

 

(II)           NOTWITHSTANDING SECTION 4.5(A)(I), IF IT SHALL BE DETERMINED THAT
THE PARTICIPANT IS ENTITLED TO A GROSS-UP PAYMENT PURSUANT TO
SECTION 4.5(A)(I) (BEFORE APPLICATION OF SECTIONS 4.5(A)(II), (III) AND (IV)),
BUT THAT THE PARACHUTE VALUE OF THE PAYMENTS DOES NOT EXCEED 110% OF THE SAFE
HARBOR AMOUNT, THEN NO GROSS-UP PAYMENT SHALL BE MADE TO THE PARTICIPANT AND THE
SEPARATION PAYMENTS, IN THE AGGREGATE, SHALL BE REDUCED (BUT NOT BELOW ZERO)
SUCH THAT THE PARACHUTE VALUE OF ALL PAYMENTS EQUALS THE SAFE HARBOR AMOUNT,
DETERMINED IN SUCH A MANNER AS TO MAXIMIZE THE VALUE OF ALL PAYMENTS ACTUALLY
MADE TO THE PARTICIPANT.

 

(III)          IF IT SHALL BE DETERMINED THAT THE PARTICIPANT IS ENTITLED TO A
GROSS-UP PAYMENT PURSUANT TO SECTION 4.5(A)(I) AND THE PAYMENTS ARE NOT REDUCED
PURSUANT TO SECTION 4.5(A)(II), BUT ONE OR MORE OF THE PAYMENTS THAT IS
DETERMINED TO BE SUBJECT TO THE EXCISE TAX CONSISTS OF THE ACCELERATED VESTING
OF A STOCK AWARD UNDER THE XCEL ENERGY INC. OMNIBUS INCENTIVE PLAN OR ANY
SUCCESSOR THERETO, THEN THE GROSS-UP PAYMENT SHALL BE REDUCED BY THE PORTION
THEREOF THAT IS ALLOCABLE TO SUCH ACCELERATED VESTING.  THE ALLOCATION OF THE
GROSS-UP PAYMENT TO THE INDIVIDUAL PAYMENTS SHALL BE MADE ON A PRO-RATA BASIS
USING THE METHODOLOGY SET FORTH IN Q&A 38 OF TREASURY REGULATIONS
SECTION 1.280G-1 OR ANY COMPARABLE PROVISION OF ANY SUCCESSOR PROPOSED OR FINAL
REGULATIONS UNDER SECTIONS 280G AND 4999 OF THE CODE.

 

(IV)          IF IT SHALL BE DETERMINED THAT A PARTICIPANT IS ENTITLED TO
RECEIVE A GROSS-UP PAYMENT AFTER APPLICATION OF SECTIONS 4.5(A)(I), (II) AND
(III), THEN A DETERMINATION SHALL BE MADE WHETHER IT IS POSSIBLE TO REDUCE THE
SEPARATION PAYMENTS (BUT NOT BELOW ZERO) SUCH THAT THE NET AFTER-TAX AMOUNT OF
ALL THE PAYMENTS (TAKING INTO ACCOUNT SUCH REDUCTION) EXCEEDS THE NET AFTER-TAX
AMOUNT OF ALL THE PAYMENTS (NOT TAKING INTO ACCOUNT SUCH REDUCTION) PLUS THE
GROSS-UP PAYMENT.  IF SUCH A REDUCTION IS POSSIBLE, THEN NO GROSS-UP PAYMENT
SHALL BE MADE AND THE AGGREGATE SEPARATION PAYMENTS SHALL BE SO REDUCED (BUT NOT
BELOW ZERO); PROVIDED, THAT THE REDUCTION SHALL BE MADE IN SUCH A MANNER AS TO
MAXIMIZE THE VALUE OF ALL PAYMENTS ACTUALLY MADE TO THE PARTICIPANT.

 


(B)                                PROCEDURES.


 

(I)            ALL DETERMINATIONS REQUIRED TO BE MADE UNDER SECTION 4.5,
INCLUDING WHETHER AND WHEN A GROSS-UP PAYMENT OR A REDUCTION IN SEPARATION
PAYMENTS IS REQUIRED, THE AMOUNT OF SUCH GROSS-UP PAYMENT OR REDUCTION, AND THE
ASSUMPTIONS TO BE UTILIZED IN ARRIVING AT SUCH DETERMINATION, SHALL BE MADE BY A
NATIONALLY RECOGNIZED PUBLIC ACCOUNTING FIRM OR BENEFITS CONSULTING FIRM
SELECTED BY THE CORPORATION (THE “ACCOUNTING/CONSULTING FIRM”), WHICH SHALL
PROVIDE DETAILED SUPPORTING CALCULATIONS BOTH TO THE CORPORATION AND THE
PARTICIPANT WITHIN 15 BUSINESS DAYS OF THE RECEIPT OF NOTICE FROM THE
PARTICIPANT THAT THERE HAS BEEN A PAYMENT, OR SUCH EARLIER TIME AS IS REQUESTED
BY THE CORPORATION; PROVIDED, THAT IF THE ACCOUNTING/CONSULTING FIRM DETERMINES
THAT A PARTICIPANT’S SEPARATION

 

11

--------------------------------------------------------------------------------


 

PAYMENTS ARE REQUIRED TO BE REDUCED PURSUANT TO THIS SECTION 4.5, INCLUDING
SECTION 4.5(A)(II) OR (IV), AND THERE IS A CHOICE TO BE MADE AS TO WHICH
SEPARATION PAYMENTS SHALL BE REDUCED CONSISTENT WITH MAXIMIZING THE VALUE OF ALL
PAYMENTS TO THE PARTICIPANT, THE REDUCTION SHALL BE MADE FIRST FROM CASH
PAYMENTS UNDER SECTION 4.3(B) AND THEN FROM PAYMENTS IN THE FOLLOWING ORDER:
4.3(C)(II), THEN 4.3(C)(I).  ALL FEES AND EXPENSES OF THE ACCOUNTING/CONSULTING
FIRM SHALL BE BORNE SOLELY BY THE CORPORATION.  ANY GROSS-UP PAYMENT, AS
DETERMINED PURSUANT TO THIS SECTION 4.5, SHALL BE PAID OR CAUSED TO BE PAID BY
THE CORPORATION TO THE PARTICIPANT WITHIN FIVE DAYS OF THE RECEIPT OF THE
ACCOUNTING/CONSULTING FIRM’S DETERMINATION, BUT IN NO EVENT LATER THAN THE END
OF THE CALENDAR YEAR NEXT FOLLOWING THE CALENDAR YEAR IN WHICH THE PARTICIPANT
REMITS THE RELATED TAXES TO THE TAXING AUTHORITY; PROVIDED, HOWEVER, THAT THE
PORTION, IF ANY, OF ANY GROSS-UP PAYMENT ATTRIBUTABLE TO A SEPARATION PAYMENT
SHALL NOT BE PAID EARLIER THAN THE FIRST DAY OF THE SEVENTH MONTH FOLLOWING THE
PARTICIPANT’S DATE OF TERMINATION (OR THE PARTICIPANT’S EARLIER DEATH).  ANY
DETERMINATION BY THE ACCOUNTING/CONSULTING FIRM SHALL BE BINDING UPON THE
CORPORATION AND THE PARTICIPANT.

 

(II)           AS A RESULT OF THE UNCERTAINTY IN THE APPLICATION OF SECTION 4999
OF THE CODE AT THE TIME OF THE INITIAL DETERMINATION BY THE
ACCOUNTING/CONSULTING FIRM HEREUNDER, IT IS POSSIBLE THAT AMOUNTS WILL HAVE BEEN
PAID OR DISTRIBUTED TO OR FOR THE BENEFIT OF A PARTICIPANT PURSUANT TO THIS
POLICY WHICH SHOULD NOT HAVE BEEN SO PAID OR DISTRIBUTED (“OVERPAYMENT”) OR THAT
ADDITIONAL AMOUNTS WHICH WILL HAVE NOT BEEN PAID OR DISTRIBUTED TO OR FOR THE
BENEFIT OF A PARTICIPANT PURSUANT TO THIS POLICY COULD HAVE BEEN SO PAID OR
DISTRIBUTED (“UNDERPAYMENT”), IN EACH CASE, CONSISTENT WITH THE REQUIREMENTS OF
THIS SECTION 4.5.  IN THE EVENT THAT THE ACCOUNTING/CONSULTING FIRM, BASED UPON
THE ASSERTION OF A DEFICIENCY BY THE INTERNAL REVENUE SERVICE AGAINST EITHER AN
EMPLOYER OR THE PARTICIPANT WHICH THE ACCOUNTING/CONSULTING FIRM BELIEVES HAS A
HIGH PROBABILITY OF SUCCESS DETERMINES THAT AN OVERPAYMENT HAS BEEN MADE, ANY
SUCH OVERPAYMENT PAID OR DISTRIBUTED TO OR FOR THE BENEFIT OF A PARTICIPANT
SHALL BE TREATED FOR ALL PURPOSES AS A LOAN TO THE PARTICIPANT WHICH THE
PARTICIPANT SHALL REPAY TO THE EMPLOYER TOGETHER WITH INTEREST AT THE APPLICABLE
FEDERAL RATE PROVIDED FOR IN SECTION 7872(F)(2) OF THE CODE; PROVIDED, HOWEVER,
THAT NO SUCH LOAN SHALL BE DEEMED TO HAVE BEEN MADE AND NO AMOUNT SHALL BE
PAYABLE BY A PARTICIPANT IF AND TO THE EXTENT SUCH DEEMED LOAN AND PAYMENT WOULD
NOT EITHER REDUCE THE AMOUNT ON WHICH THE PARTICIPANT IS SUBJECT TO TAX UNDER
SECTION 1 AND SECTION 4999 OF THE CODE OR GENERATE A REFUND OF SUCH TAXES OR
WOULD BE A PROHIBITED LOAN UNDER SECTION 402 OF THE SARBANES-OXLEY ACT OF 2002,
AS AMENDED.  IN THE EVENT THAT THE ACCOUNTING/CONSULTING FIRM, BASED UPON
CONTROLLING PRECEDENT OR SUBSTANTIAL AUTHORITY, DETERMINES THAT AN UNDERPAYMENT
HAS OCCURRED, ANY SUCH UNDERPAYMENT SHALL BE PROMPTLY PAID OR CAUSED TO BE PAID
BY THE CORPORATION TO OR FOR THE BENEFIT OF THE PARTICIPANT TOGETHER WITH
INTEREST AT THE APPLICABLE FEDERAL RATE PROVIDED FOR IN SECTION 7872(F)(2) OF
THE CODE, BUT IN NO EVENT SHALL THE UNDERPAYMENT BE PAID NO LATER THAN THE END
OF THE FIRST CALENDAR YEAR IN WHICH THE CALCULATION OF THE UNDERPAYMENT IS
ADMINISTRATIVELY PRACTICABLE..

 

12

--------------------------------------------------------------------------------


 

(III)          THE PARTICIPANT SHALL NOTIFY THE CORPORATION IN WRITING OF ANY
CLAIM BY THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, COULD REQUIRE THE
PAYMENT OF THE GROSS-UP PAYMENT.  SUCH NOTIFICATION SHALL BE GIVEN AS SOON AS
PRACTICABLE BUT NO LATER THAN TEN BUSINESS DAYS AFTER THE PARTICIPANT IS
INFORMED IN WRITING OF SUCH CLAIM AND SHALL APPRISE THE CORPORATION OF THE
NATURE OF SUCH CLAIM AND THE DATE ON WHICH SUCH CLAIM IS REQUESTED TO BE PAID. 
THE PARTICIPANT SHALL NOT PAY SUCH CLAIM PRIOR TO THE EXPIRATION OF THE 30-DAY
PERIOD FOLLOWING THE DATE ON WHICH IT GIVES SUCH NOTICE TO THE CORPORATION (OR
SUCH SHORTER PERIOD ENDING ON THE DATE THAT ANY PAYMENT OF TAXES WITH RESPECT TO
SUCH CLAIM IS DUE).  IF THE CORPORATION NOTIFIES THE PARTICIPANT IN WRITING
PRIOR TO THE EXPIRATION OF SUCH PERIOD THAT IT DESIRES TO CONTEST SUCH CLAIM,
THE PARTICIPANT SHALL:

 

(A)          GIVE THE CORPORATION ANY INFORMATION REASONABLY REQUESTED BY THE
CORPORATION RELATING TO SUCH CLAIM,

 

(B)           TAKE SUCH ACTION IN CONNECTION WITH CONTESTING SUCH CLAIM AS THE
CORPORATION SHALL REASONABLY REQUEST IN WRITING FROM TIME TO TIME, INCLUDING,
WITHOUT LIMITATION, ACCEPTING LEGAL REPRESENTATION WITH RESPECT TO SUCH CLAIM BY
AN ATTORNEY REASONABLY SELECTED BY THE CORPORATION,

 

(C)           COOPERATE WITH THE CORPORATION IN GOOD FAITH IN ORDER TO CONTEST
SUCH CLAIM EFFECTIVELY, AND

 

(D)          PERMIT THE CORPORATION TO PARTICIPATE IN ANY PROCEEDINGS RELATING
TO SUCH CLAIM;

 

provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Participant
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses; and provided further that such
costs and expenses and indemnification of taxes shall be paid no later than the
end of the calendar year following the calendar year in which the claim is
resolved by the remitting to the applicable taxing authority the taxes subject
of the claim or, where as a result of the claim no taxes are remitted, in which
the audit is completed or there is a final and non-appealable settlement or
other resolution of the claim, except that, in no event shall any such costs,
expenses or taxes to the extent attributable to a Separation Payment, be paid
earlier than the first day of the seventh month after the Date of Termination
(or the Participant’s earlier death)..  Without limitation on the foregoing
provisions of this Section 4.5(b), the Corporation shall control all proceedings
taken in connection with such contest and, at its sole option, may pursue or
forgo any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may, at its sole option,
either direct the Participant to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and the Participant agrees to
prosecute such contest to a determination before any administrative tribunal, in
a

 

13

--------------------------------------------------------------------------------


 

court of initial jurisdiction and in one or more appellate courts, as the
Corporation shall determine; provided, however, that if the Corporation directs
the Participant to pay such claim and sue for a refund, the Corporation shall
advance the amount of such payment to the Participant, on an interest-free basis
and shall indemnify and hold the Participant harmless, on an after-tax basis,
from any Excise Tax or income tax (including interest or penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance, except that the Corporation shall not
direct the Participant to pay such claim and sue for a refund if such advance
would be a prohibited loan under Section 402 of Sarbanes-Oxley Act of 2002, as
amended; and further provided that (i) any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Participant
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount, and (ii) any such indemnification for any
Excise Tax or income tax shall be made not later than the end of the calendar
year following the calendar year in which such taxes are remitted, and if
attributable to a Separation Payment, in no event earlier than the first day of
the seventh month after the Date of Termination (or the Participant’s earlier
death)..  Furthermore, the Corporation’s control of the contest shall be limited
to issues with respect to which a Gross-Up Payment would be payable hereunder
and the Participant shall be entitled to settle or contest, as the case may be,
any other issue raised by the Internal Revenue Service or any other taxing
authority.

 

(IV)          IF, AFTER THE RECEIPT BY THE PARTICIPANT OF AN AMOUNT ADVANCED BY
THE CORPORATION PURSUANT TO SECTION 4.5(B)(III), THE PARTICIPANT BECOMES
ENTITLED TO RECEIVE ANY REFUND WITH RESPECT TO SUCH CLAIM, THE PARTICIPANT SHALL
(SUBJECT TO THE CORPORATION’S COMPLYING WITH THE REQUIREMENTS OF
SECTION 4.5(B)(III)) PROMPTLY PAY TO THE CORPORATION THE AMOUNT OF SUCH REFUND
(TOGETHER WITH ANY INTEREST PAID OR CREDITED THEREON AFTER TAXES APPLICABLE
THERETO).  IF, AFTER THE RECEIPT BY THE PARTICIPANT OF AN AMOUNT ADVANCED BY THE
CORPORATION PURSUANT TO SECTION 4.5(B)(III), A DETERMINATION IS MADE THAT THE
PARTICIPANT SHALL NOT BE ENTITLED TO ANY REFUND WITH RESPECT TO SUCH CLAIM AND
THE CORPORATION DOES NOT NOTIFY THE PARTICIPANT IN WRITING OF ITS INTENT TO
CONTEST SUCH DENIAL OF REFUND PRIOR TO THE EXPIRATION OF 30 DAYS AFTER SUCH
DETERMINATION, THEN SUCH ADVANCE SHALL BE FORGIVEN AND SHALL NOT BE REQUIRED TO
BE REPAID AND THE AMOUNT OF SUCH ADVANCE SHALL OFFSET, TO THE EXTENT THEREOF,
THE AMOUNT OF THE GROSS-UP PAYMENT REQUIRED TO BE PAID.

 


(C)                                 DEFINITIONS.  THE FOLLOWING TERMS SHALL HAVE
THE FOLLOWING MEANINGS FOR PURPOSES OF THIS SECTION 4.5.


 

(I)            “EXCISE TAX” SHALL MEAN THE AGGREGATE OF THE EXCISE TAXES IMPOSED
BY SECTION 4999 OF THE CODE OR BY SIMILAR STATE OR LOCAL LAW, TOGETHER WITH ANY
INTEREST OR PENALTIES IMPOSED WITH RESPECT TO SUCH EXCISE TAXES.

 

(II)           THE “NET AFTER-TAX AMOUNT” OF A PAYMENT SHALL MEAN THE VALUE OF A
PAYMENT NET OF ALL TAXES IMPOSED ON A PARTICIPANT WITH RESPECT THERETO UNDER

 

14

--------------------------------------------------------------------------------


 

SECTIONS 1 AND 4999 OF THE CODE AND APPLICABLE STATE AND LOCAL LAW, DETERMINED
BY APPLYING THE HIGHEST MARGINAL RATES THAT ARE EXPECTED TO APPLY TO THE
PARTICIPANT’S TAXABLE INCOME FOR THE TAXABLE YEAR IN WHICH THE PAYMENT IS MADE.

 

(III)          “PARACHUTE VALUE” OF A PAYMENT SHALL MEAN THE PRESENT VALUE AS OF
THE DATE OF THE CHANGE-IN-CONTROL OR OTHER APPLICABLE DATE OF THE PORTION OF
SUCH PAYMENT THAT CONSTITUTES A “PARACHUTE PAYMENT” UNDER SECTION 280G(B)(2), OR
UNDER ANY SIMILAR STATE OR LOCAL LAW, AS DETERMINED BY THE ACCOUNTING/CONSULTING
FIRM FOR PURPOSES OF DETERMINING WHETHER AND TO WHAT EXTENT THE EXCISE TAX WILL
APPLY TO SUCH PAYMENT.

 

(IV)          A “PAYMENT” SHALL MEAN ANY PAYMENT OR DISTRIBUTION BY THE
CORPORATION OR ANY AFFILIATES IN THE NATURE OF COMPENSATION TO OR FOR THE
BENEFIT OF A PARTICIPANT, WHETHER PAID OR PAYABLE PURSUANT TO THIS POLICY OR
OTHERWISE, INCLUDING, WITHOUT LIMITATION, THE LAPSE OR TERMINATION OF ANY
RESTRICTION ON OR THE VESTING OR EXERCISABILITY OF ANY BENEFITS OR RIGHT
THERETO.

 

(V)           THE “SAFE HARBOR AMOUNT” MEANS THE MAXIMUM PARACHUTE VALUE OF ALL
PAYMENTS THAT A PARTICIPANT CAN RECEIVE WITHOUT ANY PAYMENTS BEING SUBJECT TO
THE EXCISE TAX.

 

(VI)          A “SEPARATION PAYMENT” SHALL MEAN A PAYMENT PAID OR PAYABLE
PURSUANT TO THIS POLICY (DISREGARDING THIS SECTION 4.5).

 

(VII)         “VALUE” OF A PAYMENT SHALL MEAN THE ECONOMIC PRESENT VALUE OF A
PAYMENT AS OF THE DATE OF CHANGE-IN-CONTROL OR OTHER APPLICABLE DATE, AS
DETERMINED BY THE ACCOUNTING/CONSULTING FIRM USING THE DISCOUNT RATE REQUIRED BY
SECTION 280G(D)(4) OF THE CODE.

 


4.6                                CONDITIONS TO PAYMENT OBLIGATIONS.


 


(A)           EXCEPT AS PROVIDED IN SECTION 4.6(B) BELOW, THE OBLIGATIONS OF THE
CORPORATION AND THE EMPLOYERS TO PAY THE SEPARATION BENEFITS AND THE GROSS-UP
PAYMENT AND OTHER PAYMENTS DESCRIBED IN SECTION 4.5 SHALL BE ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCES, INCLUDING, WITHOUT
LIMITATION, ANY SET-OFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH
THE CORPORATION OR ANY OF ITS SUBSIDIARIES MAY HAVE AGAINST ANY PARTICIPANT.


 


(B)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS POLICY OR ANY OTHER
PLAN, PROGRAM, PRACTICE OR POLICY OF ANY EMPLOYER:  (I) ANY CASH SEPARATION
BENEFITS THAT A PARTICIPANT BECOMES ENTITLED TO RECEIVE UNDER SECTION 4.3(B) OR
SECTION 4.4 OF THIS POLICY SHALL BE REDUCED (BUT NOT BELOW ZERO) BY THE
AGGREGATE AMOUNT OF CASH SEVERANCE, SEPARATION, OR SIMILAR BENEFITS THAT THE
PARTICIPANT MAY BE ENTITLED TO RECEIVE UNDER ANY OTHER PLAN, PROGRAM, POLICY,
CONTRACT, AGREEMENT OR ARRANGEMENT OF ANY EMPLOYER OR SUBSIDIARY, EXCEPT TO THE
EXTENT THE PARTICIPANT WAIVES HIS OR HER RIGHT THERETO, AND BY THE AGGREGATE
AMOUNT OF SUCH CASH BENEFITS OR PAY IN LIEU OF NOTICE THAT THE PARTICIPANT MAY
BE ENTITLED TO RECEIVE UNDER APPLICABLE LAW; AND (II) ANY CONTINUED BENEFITS
THAT A PARTICIPANT BECOMES ENTITLED TO RECEIVE UNDER SECTION 4.3(C) OR
SECTION 4.4 OF THIS POLICY SHALL BE PROVIDED CONCURRENTLY (NOT CONSECUTIVELY)
WITH ANY SUCH BENEFITS THAT SUCH PARTICIPANT MAY BE ENTITLED TO RECEIVE UNDER
ANY OTHER PLAN, PROGRAM, POLICY, CONTRACT, AGREEMENT OR

 

15

--------------------------------------------------------------------------------


 


ARRANGEMENT OF ANY EMPLOYER OR SUBSIDIARY OR APPLICABLE LAW (INCLUDING WITHOUT
LIMITATION THE HEALTH CONTINUATION COVERAGE REQUIRED BY SECTION 4980B OF THE
CODE AND SECTION 601 ET SEQ. OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED).  IN NO EVENT SHALL A PARTICIPANT BE OBLIGATED TO SEEK OTHER
EMPLOYMENT OR TAKE ANY OTHER ACTION BY WAY OF MITIGATION OF THE AMOUNTS PAYABLE
TO A PARTICIPANT UNDER ANY OF THE PROVISIONS OF THIS POLICY, NOR SHALL THE
AMOUNT OF ANY PAYMENT HEREUNDER BE REDUCED BY ANY COMPENSATION EARNED BY A
PARTICIPANT AS A RESULT OF EMPLOYMENT BY ANOTHER EMPLOYER, EXCEPT AS
SPECIFICALLY PROVIDED IN SECTION 4.3(C)(I) OR SECTION 4.4 (BY INCORPORATION OF
SECTION 4.3(C)(I)).


 

ARTICLE V


PARTICIPATING EMPLOYERS


 

With the consent of the Board, this Policy may be adopted by any Subsidiary of
the Corporation.  Upon such adoption, the Subsidiary shall become an Employer
hereunder and the provisions of the Policy shall be fully applicable to the
Employees of that Subsidiary who are Participants pursuant to Section 3.1.

 

ARTICLE VI


SUCCESSOR TO CORPORATION


 

This Policy shall bind any successor of the Corporation or other Employer, its
assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Corporation or Employer would be obligated under this Policy if no succession
had taken place.

 

In the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Policy, the Corporation shall
require such successor expressly and unconditionally to assume and agree to
perform the Corporation’s or Employer’s obligations under this Policy, in the
same manner and to the same extent that the Corporation or Employer would be
required to perform if no such succession had taken place.  The term
“Corporation,” as used in this Policy, shall mean the Corporation as
hereinbefore defined and any successor or assignee to the business or assets,
which by reason hereof, becomes bound by this Policy.

 

ARTICLE VII


DURATION, AMENDMENT AND TERMINATION


 


7.1                                AMENDMENT AND TERMINATION.


 


(A)                                 SUBJECT TO THE PROVISIONS OF ARTICLE VII,
THE POLICY MAY BE AMENDED BY THE BOARD AT ANY TIME OR FROM TIME TO TIME AND MAY
BE TERMINATED BY THE BOARD AT ANY TIME. TO THE EXTENT APPLICABLE, SUCH AMENDMENT
OR TERMINATION SHALL COMPLY WITH SECTION 409A OF THE CODE. NO AMENDMENT OR
TERMINATION, HOWEVER, MAY ADVERSELY AFFECT THE RIGHTS OF ANY PARTICIPANT WITHOUT
THE PARTICIPANT’S WRITTEN CONSENT IF SUCH PERSON (I) IS THEN RECEIVING
SEPARATION BENEFITS OR OTHER PAYMENTS UNDER THE POLICY, (II) UPON TERMINATION OF
EMPLOYMENT WOULD BECOME ENTITLED TO RECEIVE SEPARATION BENEFITS OR OTHER
PAYMENTS UNDER THE POLICY ON ACCOUNT OF A PRIOR EVENT OR OCCURRENCE DESCRIBED IN
SECTION 4.2(B), OR (III) IS ENTITLED TO RECEIVE SEPARATION BENEFITS OR OTHER
PAYMENTS UNDER THE POLICY ON ACCOUNT OF A PRIOR TERMINATION OF EMPLOYMENT.

 

16

--------------------------------------------------------------------------------

 


(B)           NOTWITHSTANDING THE PROVISIONS OF SECTION 7.1(A), DURING THE
PERIOD COMMENCING ON OCTOBER 22, 2003 AND ENDING AT THE CLOSE OF BUSINESS ON
OCTOBER 21, 2006 (THE “TERM”), THE POLICY MAY NOT BE AMENDED OR TERMINATED IN
ANY WAY, WHETHER OR NOT A CHANGE-IN-CONTROL HAS OCCURRED, THAT WOULD ADVERSELY
AFFECT THE RIGHTS OF ANY PERSON, WITHOUT SUCH PERSON’S WRITTEN CONSENT;
PROVIDED, HOWEVER, THAT ON OCTOBER 22, 2004 AND ON EACH OCTOBER 22 THEREAFTER,
THE TERM SHALL AUTOMATICALLY BE EXTENDED FOR AN ADDITIONAL YEAR UNLESS, NOT
LATER THAN THE IMMEDIATELY PRECEDING JULY 22, THE CORPORATION SHALL GIVE NOTICE
TO PARTICIPANTS THAT IT DOES NOT WISH TO HAVE THE TERM EXTENDED; AND PROVIDED
FURTHER, HOWEVER, THAT IF A CHANGE-IN-CONTROL SHALL HAVE OCCURRED DURING THE
TERM, THE TERM SHALL EXPIRE NO EARLIER THAN THE SECOND ANNIVERSARY OF THE DATE
ON WHICH THE CHANGE-IN-CONTROL OCCURRED


 


7.2                                 DURATION.  NOTWITHSTANDING SECTION 7.1, THIS
POLICY SHALL CONTINUE IN FULL FORCE AND EFFECT AND SHALL NOT TERMINATE OR EXPIRE
UNTIL AFTER ALL PARTICIPANTS WHO BECOME ENTITLED TO ANY PAYMENTS HEREUNDER SHALL
HAVE RECEIVED SUCH PAYMENTS IN FULL AND ALL PAYMENTS AND ADJUSTMENTS REQUIRED TO
BE MADE PURSUANT TO SECTION 4.5 HAVE BEEN MADE.


 


7.3                                 FORM OF AMENDMENT.  THE FORM OF ANY
AMENDMENT OF THE POLICY SHALL BE A WRITTEN INSTRUMENT SIGNED BY A DULY
AUTHORIZED OFFICER OR OFFICERS OF THE CORPORATION, CERTIFYING THAT THE AMENDMENT
HAS BEEN APPROVED BY THE BOARD.


 

ARTICLE VIII


MISCELLANEOUS


 


8.1                                 EMPLOYMENT STATUS.  THIS POLICY DOES NOT
CONSTITUTE A CONTRACT OF EMPLOYMENT OR IMPOSE ON THE PARTICIPANT OR THE
PARTICIPANT’S EMPLOYER ANY OBLIGATION TO RETAIN THE PARTICIPANT AS AN EMPLOYEE,
TO CHANGE THE STATUS OF THE PARTICIPANT’S EMPLOYMENT, OR TO CHANGE THE
CORPORATION’S POLICIES OR THOSE OF ITS SUBSIDIARIES REGARDING TERMINATION OF
EMPLOYMENT.


 


8.2                                 CLAIM PROCEDURE.  IF AN EMPLOYEE OR FORMER
EMPLOYEE MAKES A WRITTEN REQUEST ALLEGING A RIGHT TO RECEIVE BENEFITS UNDER THIS
POLICY OR ALLEGING A RIGHT TO RECEIVE AN ADJUSTMENT IN BENEFITS BEING PAID UNDER
THE POLICY, THE CORPORATION SHALL TREAT IT AS A CLAIM FOR BENEFIT.  ALL CLAIMS
FOR BENEFIT UNDER THE POLICY SHALL BE SENT TO THE HUMAN RESOURCES DEPARTMENT OF
THE CORPORATION AND MUST BE RECEIVED WITHIN 30 DAYS AFTER TERMINATION OF
EMPLOYMENT OR, IF EARLIER, WITHIN 30 DAYS AFTER THE DATE AS OF WHICH THE ALLEGED
RIGHT TO RECEIVE BENEFITS ARISES.  IF THE CORPORATION DETERMINES THAT ANY
INDIVIDUAL WHO HAS CLAIMED A RIGHT TO RECEIVE BENEFITS, OR DIFFERENT BENEFITS,
UNDER THE POLICY IS NOT ENTITLED TO RECEIVE ALL OR ANY PART OF THE BENEFITS
CLAIMED, IT WILL INFORM THE CLAIMANT IN WRITING OF ITS DETERMINATION AND THE
REASONS THEREFOR IN TERMS CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT.  THE
NOTICE WILL BE SENT WITHIN 90 DAYS OF THE CLAIM UNLESS THE CORPORATION
DETERMINES ADDITIONAL TIME, NOT EXCEEDING 90 DAYS, IS NEEDED.  THE NOTICE SHALL
MAKE SPECIFIC REFERENCE TO THE PERTINENT POLICY PROVISIONS ON WHICH THE DENIAL
IS BASED, AND DESCRIBE ANY ADDITIONAL MATERIAL OR INFORMATION IS NECESSARY. 
SUCH NOTICE SHALL, IN ADDITION, INFORM THE CLAIMANT WHAT PROCEDURE THE CLAIMANT
SHOULD FOLLOW TO TAKE ADVANTAGE OF THE REVIEW PROCEDURES SET FORTH BELOW IN THE
EVENT THE CLAIMANT DESIRES TO CONTEST THE DENIAL OF THE CLAIM, INCLUDING A
STATEMENT OF THE RIGHT TO BRING A CIVIL SUIT UNDER SECTION 502(A) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”).  THE
CLAIMANT MAY WITHIN 60 DAYS THEREAFTER SUBMIT IN WRITING TO THE CORPORATION A
NOTICE THAT THE CLAIMANT CONTESTS THE DENIAL OF HIS OR HER CLAIM BY THE
CORPORATION AND DESIRES A FURTHER REVIEW.  THE NOTICE MAY INCLUDE COMMENTS,

 

17

--------------------------------------------------------------------------------


 


DOCUMENTS, RECORDS AND OTHER INFORMATION RELATING TO THE CLAIM.  THE CLAIMANT
SHALL BE PROVIDED, UPON REQUEST AND FREE OF CHARGE, REASONABLE ACCESS TO, AND
COPIES OF, ALL DOCUMENTS, RECORDS AND OTHER INFORMATION RELEVANT TO THE CLAIM
FOR BENEFITS.  THE REVIEW WILL TAKE INTO ACCOUNT ALL COMMENTS, DOCUMENTS,
RECORDS AND OTHER INFORMATION SUBMITTED RELATING TO THE CLAIM, WITHOUT REGARD TO
WHETHER SUCH INFORMATION WAS SUBMITTED OR CONSIDERED IN THE INITIAL
DETERMINATION.  THE CORPORATION WILL RENDER ITS FINAL DECISION WITH SPECIFIC
REASONS THEREFOR IN WRITING AND WILL TRANSMIT IT TO THE CLAIMANT WITHIN 60 DAYS
OF THE WRITTEN REQUEST FOR REVIEW, UNLESS THE CORPORATION DETERMINES ADDITIONAL
TIME, NOT EXCEEDING 60 DAYS, IS NEEDED, AND SO NOTIFIES THE PARTICIPANT.  IN THE
CASE OF AN ADVERSE BENEFIT DETERMINATION, THE DECISION SHALL SET FORTH, IN A
MANNER CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT, THE SPECIFIC REASONS FOR THE
ADVERSE DETERMINATION, REFERENCE TO THE SPECIFIC POLICY PROVISIONS ON WHICH THE
DETERMINATION IS BASED, A STATEMENT THAT THE CLAIMANT IS ENTITLED TO RECEIVE
UPON REQUEST AND FREE OF CHARGE, REASONABLE ACCESS TO, AND COPIES OF, ALL
DOCUMENTS, RECORDS, AND OTHER INFORMATION RELEVANT TO THE CLAIM FOR BENEFITS,
AND A STATEMENT OF THE CLAIMANT’S RIGHT TO BRING AN ACTION UNDER
SECTION 502(A) OF ERISA.


 


8.3                                 VALIDITY AND SEVERABILITY.  THE INVALIDITY
OR UNENFORCEABILITY OF ANY PROVISION OF THE POLICY SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF ANY OTHER PROVISION OF THE POLICY, WHICH SHALL REMAIN IN
FULL FORCE AND EFFECT, AND ANY PROHIBITION OR UNENFORCEABILITY IN ANY
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.


 


8.4                                 GOVERNING LAW.  THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THE POLICY SHALL IN ALL RESPECTS
BE GOVERNED BY THE LAWS OF MINNESOTA, WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICT OF LAW, EXCEPT TO THE EXTENT PRE-EMPTED BY FEDERAL LAW. TO THE EXTENT
APPLICABLE, THE PLAN SPONSOR INTENDS THE POLICY TO COMPLY WITH SECTION 409A OF
THE CODE.


 


8.5                                 WITHHOLDING.  THE CORPORATION OR OTHER
APPLICABLE EMPLOYER MAY WITHHOLD FROM ANY AND ALL AMOUNTS PAYABLE UNDER THIS
POLICY ALL FEDERAL, STATE, LOCAL AND FOREIGN TAXES THAT MAY BE REQUIRED TO BE
WITHHELD BY APPLICABLE LAWS OR REGULATIONS.

 

18

--------------------------------------------------------------------------------


 

 

Xcel Energy Inc.

 

 

 

 

 

 

 

By:

Richard C. Kelly

 

 

Chairman and CEO

 

19

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Participants

 

Employee Name

 

Tier

 

Severance Multiple

 

Change-in-Control
Multiple

 

Fowke III, Benjamin

 

1

 

1

 

3

 

Gogel, Raymond

 

1

 

1

 

3

 

Hart, Cathy

 

1

 

1

 

3

 

Kelly, Richard

 

1

 

1

 

3

 

Madden, Teresa

 

2

 

1

 

2

 

Sparby, David

 

2

 

1

 

2

 

Tyson II, George

 

2

 

1

 

2

 

Wilks, David

 

1

 

1

 

3

 

Bonavia, Paul

 

 

 

 

 

*

 

Connelly, Michael

 

1

 

1

 

3

 

 

--------------------------------------------------------------------------------

*              Paul Bonavia shall not be a Participant in the Policy for
purposes of entitlement to Separation Benefits in accordance with Section 4.3 by
reason of ceasing to be an Employee in circumstances as provided in
Section 4.2(a), but shall be a Participant for purposes of the remaining
provisions of the Policy. Notwithstanding any other provision of the Policy to
the contrary, including but not limited to Sections 4.2, 4.3 or 4.4, a cash
payment made under section 4.4 (by incorporation of Section 4.3(b)) shall not be
paid to Mr. Paul Bonavia until the first day of the seventh month following his
date of termination or on his earlier death.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RELEASE AGREEMENT

 

THIS AGREEMENT is entered into this _____ day of ____________, 20__ by and
between Xcel Energy Inc. (the “Company”), a Minnesota corporation, and
________________________ (the “Participant”).

 

WHEREAS, the Participant has become entitled to receive Separation Benefits
under the Xcel Energy Senior Executive Severance and Change-in-Contract Policy
(the “Policy”) on the condition that the Participant enter into this Release
Agreement; and

 

NOW, THEREFORE, in consideration of the Covenant Consideration, the Participant,
intending to be legally bound, agrees as follows:

 

1.             Acknowledgment.

 

(a)           The Participant understands and agrees that, in addition to the
Participant’s below-described exposure to the Company’s Confidential Information
or Trade Secrets, the Participant may, in his capacity as an employee, at times
meet with the Company’s customers and suppliers, and that as a consequence of
using and associating with the Company’s name, goodwill, and professional
reputation, the Participant will be in a position to develop personal and
professional relationships with the Company’s past, current, and prospective
customers and suppliers. The Participant further acknowledges that during the
course and as a result of employment by the Company, the Participant may be
provided certain specialized training or know-how.  The Participant understands
and agrees that this goodwill and reputation, as well as the Participant’s
knowledge of Confidential Information or Trade Secrets and specialized training
and know-how, could be used unfairly in competition against the Company.

 

(b)                                 Accordingly, the Participant agrees that
during the period of one year after the Date of Termination (the “Covenant
Period”), the Participant shall not:

 

(i)            Cause or attempt to cause any existing or prospective customer,
client, or account, who then has a relationship with the Company for current or
prospective business, to divert, terminate, limit or in any manner modify, or
fail to enter into any actual or potential business relationship with the
Company; and the Participant and the Company agree that this clause (i) is
reasonably enforced with reference to any geographic area applicable to such
relationships with the Company; and

 

(ii)           Directly or indirectly solicit, employ or conspire with others to
employ any of the Company’s employees; the term “employ” for purposes of this
clause (ii) meaning to enter into an arrangement for services as a full-time or
part-time employee, independent contractor, consultant, agent or otherwise; and
the Participant and the Company agree that this clause (ii) is reasonably
enforced as to any geographic area.

 

--------------------------------------------------------------------------------


 

2.             Return of Property.  The Participant agrees that upon the Date of
Termination, the originals and all copies of any and all documents (including
computer data, diskettes, programs, or printouts) that contain any customer
information, financial information, product information, or other information
that in any way relates to the Company, its products or services, its clients,
its suppliers, or other aspects of its business that are in the Participant’s
possession shall be immediately returned to the Company.  The Participant
further agrees to not retain any summary of such information.

 

3.             Confidential Information/Trade Secrets.

 

(a)           The Participant acknowledges that during the course and as a
result of his or her employment, the Participant may receive or otherwise have
access to, or contribute to the production of, Confidential Information or Trade
Secrets.  “Confidential Information or Trade Secrets” means information that is
proprietary to or in the unique knowledge of the Company (including information
discovered or developed in whole or in part by the Participant); the Company’s
business methods and practices; or information that derives independent economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use, and is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. It includes, among
other things, strategies, procedures, manuals, confidential reports, lists of
clients, customers, suppliers, past, current or possible future products or
services, and information concerning research, development, accounting,
marketing, selling or leases and the prices or charges paid by the Company’s
customers to the Company, or by the Company to its suppliers.  The Participant
acknowledges his continuing agreement to abide by the terms of the Company’s
Code of Conduct.

 

(b)           The Participant further acknowledges and appreciates that any
Confidential Information or Trade Secret constitutes a valuable asset of the
Company and that the Company intends any such information to remain secret and
confidential. The Participant therefore specifically agrees that except to the
extent required by the Participant’s duties to the Company or as permitted by
the express written consent of the Board of Directors, the Participant shall
never, either during employment with the Company or at any time thereafter,
directly or indirectly use, discuss or disclose any Confidential Information or
Trade Secrets of the Company or otherwise use such information to his or her own
or a third party’s benefit.

 

4.             Consideration.  The Participant and the Company agree that the
above provisions of this Agreement are reasonable and necessary for the
protection of the Company and its business.  In exchange for the Participant’s
agreement to be bound by the terms of this Agreement, the Company has provided
the Participant the Separation Benefits under the Policy. The Participant
accepts and acknowledges the adequacy of such consideration for this Agreement.

 

5.             Remedies for Breach.  The Participant acknowledges that a breach
of the above provisions of this Agreement will cause the Company irreparable
harm that would not be fully remedied by monetary damages.  Accordingly, the
Participant agrees that the Company shall, in addition to the requirement to
return the Covenant Consideration to the Company and any relief afforded by law,
be entitled to injunctive relief.  The Participant agrees that both

 

--------------------------------------------------------------------------------


 

damages at law and injunctive relief shall be proper modes of relief and are not
to be considered alternative remedies.

 

6.             Release.

 

(a)           In consideration of the Separation Benefits, the Participant does
hereby fully and completely release and waive any and all claims, complaints,
causes of action or demands of whatever kind which the Participant has or may
have against the Company and its predecessors, successors, subsidiaries and
affiliates and all officers, employees and agents of those persons and companies
arising out of any actions, conduct, decisions, behavior or events occurring to
the date of his or her execution of this Release of which the Participant is or
has been made aware or has been reasonably put on notice.

 

(b)           The Participant understands and accepts that this release
specifically covers but is not limited to any and all claims, complaints, causes
of action or demands of whatever kind which the Participant has or may have
against the above-referenced released parties relating in any way to the terms,
conditions and circumstances of his or her employment to date, whether based on
statutory, regulatory or common law claims for employment discrimination,
including but not limited to race, color, religion, sex, age or reprisal
discrimination, arising under the Federal Civil Rights Act of 1964, as amended,
the Civil Rights Act of 1991, the Americans with Disabilities Act,  Executive
Order 11246, the Age Discrimination in Employment Act, as amended, the Colorado
Civil Rights Act, Minnesota Human Rights Act, or any other administrative order,
federal or state statute or local ordinance, wrongful discharge, equal pay
claims, breach of contract, breach of any express or implied promise,
misrepresentation, fraud, reprisal, retaliation, breach of public policy,
infliction of emotional distress, defamation, promissory estoppel, invasion of
privacy, negligence, or any other theory, whether legal or equitable; except
that this release will not impair any existing rights the Participant may have
under any presently existing pension, retirement or employee benefit plan of the
Company.

 

(c)           By signing below, the Participant acknowledges that he or she
fully understands and accepts the terms of this release, and represents and
agrees that his or her signature is freely, voluntarily and knowingly given and
that he or she has been provided a full opportunity to review and reflect on the
terms of this release for at least 21days and to seek the advice of legal
counsel of his or her choice, which advice the Participant has been encouraged
to obtain.

 

7.             The Participant’s Acknowledgment of Review; Right to Revoke.

 

(a)           The Participant represents that the Participant has carefully read
and fully understands all provisions of this Agreement and that the Participant
has had a full opportunity to review this Agreement before signing and to have
all the terms of this Agreement explained to him or her by counsel.

 

--------------------------------------------------------------------------------


 

(b)                                This Agreement may be revoked by the
Participant by written notice given to

 

Michael C. Connelly

Vice President and General Counsel

Xcel Energy Inc.

414 Nicollet Mall

 

Minneapolis, MN 55401

 

within 15 business days after being signed by the Participant.

 

8.                                     General Provisions.  The Participant and
the Company acknowledge and agree as follows:

 

(a)                                 This Agreement contains the entire
understanding of the parties with regard to all matters contained herein.  There
are no other agreements, conditions, or representations, oral or written,
express or implied, with regard to such matters;

 

(b)                                This Agreement may be amended or modified
only by a writing signed by both parties;

 

(c)                                 Waiver by either the Company or the
Participant of a breach of any provision, term or condition hereof shall not be
deemed or construed as a further or continuing waiver thereof or a waiver of any
breach of any other provision, term or condition of this Agreement;

 

(d)                                This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.  The Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would have been required
to perform it if no such succession had taken place.  As used in this Agreement,
“the Company” shall mean the Company and its affiliates or assigns and any such
successor that assumes and agrees to perform this Agreement, by operation of law
or otherwise.  No assignment of this Agreement shall be made by the Participant,
and any purported assignment shall be null and void;

 

(e)                                 If any court finds any provision or part of
this Agreement to be unreasonable, in whole or in part, such provision shall be
deemed and construed to be reduced to the maximum duration, scope or subject
matter allowable under applicable law.  Any invalidation of any provision or
part of this Agreement will not invalidate any other part of this Agreement;

 

(f)                                   This Agreement will be construed and
enforced in accordance with the laws and legal principles of the State of
Minnesota.  The Participant consents to the jurisdiction of the Minnesota courts
for the enforcement of this Agreement; and

 

--------------------------------------------------------------------------------


 

(g)                                This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same instrument.

 

THIS AGREEMENT IS INTENDED TO BE A LEGALLY BINDING DOCUMENT FULLY ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS.  IF IN DOUBT, SEEK COMPETENT LEGAL ADVICE BEFORE
SIGNING.

 

 

 

 

 

(Participant)

 

Date

 

 

 

 

 

 

XCEL ENERGY INC.

 

 

 

 

 

By

 

 

Date

 

 

 

 

 

Its

 

 

 

 

 

The Participant acknowledges that he or she has received a copy of this
Agreement.

 

--------------------------------------------------------------------------------
